On May 25,1995, it was ordered that for the offense of Sexual Assault, a felony, the defendant is sentenced to the Montana Department of Corrections and Human Services for a period of twenty (20) years, with five (5) years suspended, upon the conditions set forth in the May 25, 1995 judgment. The department may place the defendant into an appropriate community based program, facility, or a State corree*5tional institution, where the defendant can obtain sex offender treatment (SOP), anger management, and chemical dependency screening and care. The Court recommends that the defendant complete chemical dependency treatment and SOP Phases I and II at Montana State Prison prior to being considered for parole. During the time of probation or parole status, the Court recommends that the defendant be subject to intensive supervision. Further, the Court recommends that any parole, intensive supervision program (ISP) or suspended portion of this sentence be subject to conditions as set forth in the May 25, 1995 judgment.
DATED this 19th day of March, 1996.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William N. Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Justin Lee Conway for representing himself in this matter.